I regard the written plea as necessarily one of not guilty. If it embodies the appellant's plea, the case should be reversed, because, manifestly there could be no trial upon both a plea of guilty and a plea of not guilty. If the record showed affirmatively that the written plea, which is copied in the opinion, was called to the attention of the trial court before the verdict was rendered, I would regard a reversal as necessary, but the bill of exceptions, in which there is a reference to the written plea, does not by any certificate of the court, or by any direct statement of the bill, state that the written plea was presented to the court at any time during the trial. The contest and motion for new trial insists that it was so presented; and the finding of the court upon the issue of the facts presented in the motion for a new trial, and the contest having been determined by the court against the appellant, in the absence of the evidence before us, we are not in position to review his ruling. From this statement it appears that the only plea before the court at the time of the trial, was a plea of guilty, entered by the appellant, and that at that time, as shown by the judgment of the trial judge, in accordance with the statute, he inquired into the sanity of the appellant and determined that he was sane, as a predicate to accepting the plea. There was no evidence introduced upon the trial, raising the question as to his sanity, and under the plea of guilty, which the court could receive only on the theory that he had determined appellant sane, there was, under the circumstances, no issue of sanity to be submitted to the jury. With this statement, I concur in the judgment that the motion of appellant be overruled.
Overruled. *Page 485